
	
		I
		111th CONGRESS
		2d Session
		H. R. 5408
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Goodlatte (for
			 himself, Mr. Schiff,
			 Mr. Smith of Texas, and
			 Mr. Putnam) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to change the
		  state of mind requirement for certain identity theft offenses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Identity Theft Improvement Act of
			 2010.
		2.State of mind
			 requirement for identity theft and aggravated identity theftSection 1028 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(j)State of mind
				proof requirementIn a
				prosecution under subsection (a)(7) or under section 1028A(a), the Government
				need not prove that the defendant knew the means of identification was of
				another
				person.
				.
		
